internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-107958-00 date august legend parent subsidiary contract state x agency date date date date dear this responds to the letter dated date and to the supplemental letter requesting a ruling that under the facts presented a contract that otherwise qualifies as an insurance_contract is a cancellable accident_and_health_insurance contract within the meaning of sec_1_832-4 of the treasury regulations the information submitted indicates that subsidiary is taxed under part ii of subchapter_l of the internal_revenue_code and is an indirectly wholly subsidiary of part subsidiary is part of an affiliated_group_of_corporations that join in the filing of a consolidated federal_income_tax return subsidiary is licensed by state x to transact the business of life health and accident insurance subsidiary’s insurance underwriting activities are currently confined to one contract with agency pursuant to which subsidiary insures certain medicaid benefit programs the contract between subsidiary and agency commenced on date and continues through date a has four one-year extension options under the contract which will allow agency in its sole discretion to extend the contract for one year starting date and for up to three additional one-year periods thereafter through date prior to completion of the contract term the contract may be terminated for any of the following reasons a mutual agreement by the parties b c termination in the best interest of the state termination by agency for cause such as i failure of subsidiary to comply with the contract ii breach of confidentiality by subsidiary iii admission by subsidiary of its inability to pay debts or its insolvency and iv bankruptcy of subsidiary and termination by subsidiary for failure by agency to pay the monthly premiums d pursuant to the contract subsidiary issues certain contracts insuring certain medicaid benefit programs in exchange for which agency pays subsidiary premiums on a monthly basis the contract guarantees rates for insurance coverage for each 12-month_period running from september through august of each fiscal_year however adjustments may be negotiated during a rate guarantee period under certain circumstances subsidiary does not incur commissions state premium taxes overhead reimbursements to agents or brokers or other similar amounts in respect of the contract subsidiary represents that the contract is an accident_and_health_insurance contract under state x law and otherwise qualifies as an insurance_contract for federal_income_tax purposes subsidiary does not carry a reserve in addition to the unearned premiums to cover an obligation to renew or continue coverage at a specified premium applicable law and rationale sec_832 provides that for an insurance_company subject_to the tax imposed by sec_831 the term taxable_income means the gross_income as defined in sec_832 less the deductions authorized in sec_832 under sec_832 underwriting_income which is a component of an insurance company’s gross_income under sec_832 is equal to the amount of premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that the term expenses_incurred means all expenses shown on the annual_statement and is equal to the expenses paid during the taxable_year adjusted by the net change in unpaid expenses during the year sec_832 provides that the amount of premiums earned includes the gross premiums written on insurance contracts during the taxable_year sec_1_832-4 of the treasury regulations defines gross premiums written as follows gross premiums written- i in general gross premiums written are amounts payable for insurance coverage gross premiums written on an insurance_contract include all amounts payable for the effective period of the insurance_contract sec_832 provides that in computing premiums earned gross premiums are reduced by return_premiums and premiums_paid for reinsurance the result so obtained is further adjusted by adding percent of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deducting percent of the unearned premiums on outstanding business at the end of the taxable_year sec_1_832-4 sets forth the method by which gross premiums written are reported method of reporting gross premiums written- i in general except as otherwise provided under this paragraph a an insurance_company reports gross premiums written for the earlier of the taxable_year that includes the effective date of the insurance_contract or the year in which the company receives all or a portion of the gross premium for the insurance_contract the effective date of the insurance_contract is the date on which the insurance coverage provided by the contract commences as indicated above gross premiums written includes all amounts that are to be paid for the period the insurance_contract is in effect a company’s gross premiums written must be reported either for the taxable_year which includes the effective date of the insurance_contract or the year in which all or a portion of the gross premium is received whichever is earlier sec_1_832-4 provides the following exception to that general_rule for certain cancellable accident_and_health_insurance contracts with installment premiums if an insurance_company issues or proportionally reinsures a cancellable accident_and_health_insurance contract other than a contract with an effective period that exceed sec_12 months for which the gross premium is payable in installments over the effective period of the contract the company may report the installment premiums rather than the total gross premium for the contract in gross premiums written for the earlier of the taxable_year in which the installment premiums are due under the terms of the contract or the year in which the installment premiums are received pursuant to sec_1_832-4 a company may adopt this method of reporting gross premiums written only if the company’s deduction for premium acquisition expenses for the first taxable_year in which an installment premium is due or received under the contract does not exceed the limitation on deduction of premium acquisition expenses set forth in sec_1_832-4 the regulation thus requires a matching of expenses and income in 414_f2d_928 8th cir the eighth circuit considered the issue of whether reserves set_aside under health and accident policies for payment of amounts still unaccrued on claims from permanent and total disability qualify as life_insurance_reserves under the internal_revenue_code the court stated that accident_and_health_insurance policies generally fall into one of three groups noncancellable guaranteed renewable and cancellable although the term cancellable accident_and_health_insurance policy is not defined by the internal_revenue_code or regulations promulgated pursuant thereto the terms noncancellable life health or accident insurance_policy and guaranteed_renewable_life health or accident insurance_policy are defined by regulation the term noncancellable life health or accident insurance_policy is defined by sec_1_801-3 c as a health and accident contract or a health and accident contract combined with a life_insurance or annuity_contract which the insurance_company is under an obligation to renew or continue at a specified premium and with respect to which a reserve in addition to the unearned premiums must be carried to cover the obligation such a health and accident contract shall be considered noncancellable even though it states a termination_date at a stipulated age if with respect to the health and accident contract such age termination_date is or over the term guaranteed_renewable_life health and accident insurance_policy is defined in sec_1_801-3 as a health and accident contract which is not cancellable by the company but under which the company reserves the right to adjust premium rates by classes in accordance with its experience under the type of policy involved and with respect to which a reserve in addition to the unearned premiums must be carried to cover that obligation sec_801 provides that such policies shall be treated in the same manner as noncancellable life health and accident insurance policies a health and accident insurance_policy that does not fall within the category of either noncancellable or guaranteed renewable is considered to be a cancellable health and accident policy in the present case the contract is an insurance_contract for federal_income_tax purposes under the contract state x agrees to pay monthly sec_1_801-3 was adopted pursuant to the predecessor of sec_816 defining life_insurance_company and life_insurance_reserves where a provision of subchapter_l was carried over from prior_law by the deficit_reduction_act_of_1984 congress intended the new provision to be interpreted in a manner consistent with the prior_law provision and regulations adopted pursuant thereto senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date vol comm print premiums to subsidiary in return for which subsidiary insures certain medicaid benefit programs subsidiary collects premiums under the contract on a monthly basis subsidiary does not carry a reserve in addition to the unearned premiums to cover an obligation to renew or continue coverage at a specified premium accordingly provided the contract otherwise qualifies as an insurance_contract we conclude that the contract is a cancellable accident_and_health_insurance contract within the meaning of sec_1_832-4 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely acting associate chief_counsel financial institutions and products by s mark smith chief branch
